DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  as to claim 6, line 5, “second tone” should be replaced by second tones.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  as to claim 8, line 4, “first plurality of antennas radio” should be replaced by first plurality of antennas.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  as to claim 13, there should be an “and” between the last two steps of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapira et al. (hereinafter, referred to as Shapira) (US 2014/0269554).
As to claim 1, Shapira discloses a device (see Fig. 1, block 24), comprising: a first radio (a copy of Fig. 1 of Shapira is provided below, see the section of block 24 which has been labeled as “First Radio” by the examiner, and see also paragraph 0026) configured to perform implicit beamforming (see the title of reference Shapira and paragraphs 0013, 0016, 0024, 0025, and 0029, see also Fig. 1, block 48) and further configured to transmit and receive signals (see the TX and RX chains in the First Radio and see paragraph 0025) during a calibration procedure at a calibration frequency (see the abstract and paragraphs 0005, 0009, and 0059); a first plurality of antennas communicatively coupled to the first radio (see antennas 40 coupled to the “First Radio”); a second radio (see below, the portion of block 24 which has been labeled as “Second Radio”) configured to transmit and receive signals during the calibration procedure (see the TX chain and RX chain inside the “Second Radio”, see the abstract); and at least one second antenna communicatively coupled to the second radio (see the antenna connected to the “Second Radio” block in FIG. 1). 

    PNG
    media_image1.png
    731
    593
    media_image1.png
    Greyscale

Examiner would like to note that in rejection of claim 1 no patentable weight has been given to limitation “User Equipment (UE)”, because this limitation has solely been recited in the preamble of claim 1. When reading the preamble in the context of the entire claim, the recitation “UE” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim 1 is not considered a limitation and is of no significance to claim construction. (See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.)
As to claim 2, Shapira discloses that the calibration procedure comprises the second radio transmitting a tone signal at the calibration frequency and a first antenna of the first plurality of antennas receiving the tone signal and a second antenna of the first plurality of antennas receiving the tone signal (see the abstract, paragraphs 0005, 0007, 0009, 0021, 0045, and claim 9).
As to claim 10, Shapira discloses that the first radio comprises a first receive chain configured to process signals received by the first radio via the first antenna, a first transmit chain configured to process signals to be transmitted by the first radio via the first antenna, a second receive chain configured to process signals received by the first radio via the second antenna and a second transmit chain configured to process signals to be transmitted by the first radio via the second antenna (see Fig. 1 above, the TX and RX blocks shown in the First Radio block).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira, in view of Elmaleh (US 2013/0024883).
As to claim 11, Shapira discloses all the subject matters claimed in claim 11, except that the first and second radios comprise Bluetooth radios. Elmaleh, in the same field of endeavor, discloses that access point (i.e., the device disclosed by Shapira) comprises a wireless transmitter and receiver and one or more antennas suitable for wirelessly transmitting and/or receiving data (see paragraph 0018). Elmaleh further discloses that the access point using Bluetooth technology (see paragraph 0018). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Shapira, as suggested by Elmaleh, and make the access point Bluetooth compatible (i.e., use Bluetooth radios) in order to make the system more flexible and increase the usability of the access point.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira, in view of Kazmi et al. (hereinafter, referred to as Kazmi) (US 2015/0111608).
As to claim 12, Shapira discloses a method, comprising: at an Access Point (AP) equipped with a first radio and a second radio (see Fig. 1 of Shapira that has been provided above in the rejection of claim 1, see the “First Radio” and “Second Radio” blocks labeled by the examiner), wherein the first radio is configured to perform implicit beamforming (see the title of reference Shapira and paragraphs 0013, 0016, 0024, 0025, and 0029, see also Fig. 1, block 48): selecting a calibration frequency (see the abstract and paragraphs 0005, 0009, and 0059); and performing a calibration procedure for the first radio based on, at least, the calibration frequency, the calibration procedure comprising the first radio transmitting and receiving signals and the second radio transmitting and receiving signals during the calibration procedure (see the abstract, paragraphs 0005, 0009, 0011, 0021, 0045, and 0059). Shapira discloses all the subject matters claimed in claim 12, except that the implicit beamforming process can be placed in a UE instead of an AP. Kazmi, in the same field of endeavor, discloses a UE having a plurality of antennas, where the UE is utilizing open-loop beamforming (implicit beamforming) (see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Shapira and use the implicit beamforming in a UE device in order to improve the performance of the UE in the communication system.
Allowable Subject Matter
Claims 3-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632